DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “hologram processing device”, “depth map generator”, “hologram generator” “ receiver”, “spatial light modulator”,  “optical module”, “human interaction device”, “feedback command generator”, in claims 13-17.

Applicant provided the hardware support for these generic place holders, “[0060] The hologram processing device 100 may further include general-use elements other than the elements 110, 120, 130, and 140 illustrated in FIG. 2. The general-use elements may include, for example, a processor and a memory. [0061] The depth map generator 110, the hologram generator 120, the encoder 130, and the transmitter 140 may be differentiated from one another by using independent terms on the basis of functions thereof, and the terms are not limited thereto. Therefore, the depth map generator 110, the hologram generator 120, the encoder 130, and the transmitter 140 may be implemented by different hardware resources or the same resource. [0062] When the depth map generator 110, the hologram generator 120, and the encoder 130 are implemented by the same hardware resource, each of the elements 110, 120, and 130 may be a hardware module or a software module, which is executed or operated by a processor which is not illustrated in FIG. 2. In this case, the software module may denote an algorithm which is programmed with various program codes.” “[0159] The embodiments may be represented by functional block elements and various processing steps. Such functional blocks may be implemented with a number of hardware or/and software elements for executing specific functions. For example, the embodiments may use integrated circuit elements, such as a memory, processing, logic, a lookup table, for executing various functions on the basis of control by one or more microprocessors or various control devices.”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 8 is objected to because of the following informalities: Claim 8 recites “A method of reconstructing the hologram image”.  There is a lack of antecedent basis for “the hologram image”. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6 and  13 are rejected under 35 U.S.C. 103 as being unpatentable over Kroll et al. (US patent 11269295, “Kroll”) in view of Bleyer et al. ( US patent publication: 20210174474”, “Bleyer”). 

Regarding claim 1, Kroll teaches,. A method of generating hologram data in a holographic display apparatus (Fig. 1)including 
a hologram processing device generating hologram data (Column 48 Lines 40-45:  “An external hologram calculation unit may consist of a couple of high end FPGAs or an application specific integrated circuit (ASIC) or a full custom integrated circuit (IC) with about 52 million transistors and a 500 MHz pipeline frequency.” ) and 
a display terminal reconstructing a hologram image in a three-dimensional (3D) space on the basis of the generated hologram data,  (Column 48 Lines 45-50:  “….To transfer the data to the display about 230 low voltage differential signalling (LVDS) pairs each transmitting at 1 Gbits per second can be used” Column 58 Lines 15-19: “…..compressed data is transmitted to the display clusters which are part of the whole display, the clusters then performing the function of decompressing the data which has been received and then displaying the data at pixels of the local cluster.”  Column 52 Lines 15-20: “The light system may include either of a coherent light source like a laser or a partially coherent light source like a LED. The temporal and spatial coherence of the partially coherent light source has to be sufficient to facilitate a good scene reconstruction”)  the method comprising:
calculating a complex value hologram on the basis of the depth map image data and the input image data to generate the hologram data. ( Column 16 Lines 32-35:”In a further example of an implementation, a display is used to display holographic image data which has been computed based on real space data such as intensity map and depth map data.”)
Kroll  teaches using depth map for calculating hologram but doesn’t expressly teach that generating depth map image data from input image data by using a deep learning engine for generating a depth map; and
Bleyer teaches, generating depth map image data from input image data by using a deep learning engine for generating a depth map;  (“[0109] Returning to FIG. 6, method 600 then includes an act 625 of generating a depth map based on the phase image and any resulting de-aliasing intervals generated by the machine learning component.”   “[0089] The ML component may be any type of ML engine or component. For instance, the ML component (e.g., ML component 535 from FIG. 5) may include any type of machine learning algorithm or device, convolutional neural network(s), multilayer neural network(s), recursive neural network(s), deep neural network(s), decision tree model(s) (e.g., decision trees, random forests, and gradient boosted trees) linear regression model(s), logistic regression model(s), support vector machine(s) (“SVM”), artificial intelligence device(s), or any other type of intelligent computing system.”)
Kroll and Bleyer are analogous as they are from the field of  holographic image.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Kroll to have included generating depth map image data from input image data by using a deep learning engine for generating a depth map as taught by Bleyer.
The motivation is to reduce phase ambiguity in the input images in during generation of depth map.

Regarding claim 2, Kroll as modified by Bleyer teaches, further comprising:
before the generating of the depth map image data,
building a database storing, as learning data, input image data for training and depth map image data for training; (Bleyer, “[0092] To train the network, the embodiments use a large amount of ground truth data, such as training data 1005. To compile training data 1005, it is possible to record three phase images using different modulation frequencies/periods using the robust technique described in connection with FIG. 4. Then, a conventional ToF de-aliasing algorithm can be used to generate de-aliasing interval images. The network is then trained using one of the three phase images and the derived “ground truth” de-aliasing interval image via supervised learning.” Fig.4 generates the training data where depth camera generates depth data from phase images. So training data includes depth data and input images for training. Training data is the learning data.) and
training a deep learning engine for generating the depth map, based on the learning data. (Bleyer, [0084]….Here, the ML component is specially configured or trained to de-alias the ambiguities in the phase image. Such de-aliasing is performed by determining, for each pixel in the phase image, a corresponding “de-aliasing interval.” “[0090] FIG. 10 illustrates how the ML component can be trained to identify de-aliasing intervals, as shown by machine learning training 1000. Here, there is a corpus of training data 1005 used to train the ML component 1010, which is representative of any of the previously-described ML components.”)

Regarding claim 5, Kroll as modified by Bleyer  teaches, wherein the generating of the hologram data comprises calculating the complex value hologram by using a fast Fourier transform (FFT)-based computer-generated hologram (CGH) equation.  (Kroll, Column 52 Lines 35-43: “A computer generated video hologram CGH is a hologram that is calculated from a scene. The CGH may comprise complex-valued numbers representing the amplitude and phase of light waves that are needed to reconstruct the scene. The CGH may be calculated e.g. by coherent ray tracing, by simulating the interference between the scene and a reference wave, or by Fourier or Fresnel transform.”)”)

Regarding claim 6,  Kroll as modified by Bleyer  teaches, after the generating of the depth map image data, encoding the hologram data by using one of amplitude modulation, phase modulation, or complex value modulation on the basis of an optical modulation scheme of a spatial light modulator included in the display terminal. (Kroll performs the encoding of hologram data which is calculated based on depth map and input image. So encoding happens after generation of depth map, Column 24 Lines 23-34: “In a next step, this sub-hologram undergoes a complex addition to form the total hologram for the cluster (see FIG. 15). The results are now available for subsequent processing, if applicable, using additional algorithms in the holographic display cluster, e.g. the application of correction maps or greyscale images (gamma correction), which are only determined by the system properties of the SLM, so that they are preferably corrected at this stage. This is followed by the encoding process. The hologram may be reconstructed in colour. The encoding algorithms (see FIG. 15) vary greatly depending on the SLM used, which can be phase-encoded, amplitude-encoded or encoded in another way.”)

Regarding claim 13,  A holographic display apparatus (Fig. 1) comprising:
a hologram processing device configured to generate hologram data; (Column 48 Lines 40-45:  “An external hologram calculation unit may consist of a couple of high end FPGAs or an application specific integrated circuit (ASIC) or a full custom integrated circuit (IC) with about 52 million transistors and a 500 MHz pipeline frequency.” ) and 
a display terminal configured to reconstruct a hologram image in a three- dimensional (3D) space on the basis of the generated hologram data,  (“(Column 48 Lines 40-45:   ….To transfer the data to the display about 230 low voltage differential signalling (LVDS) pairs each transmitting at 1 Gbits per second can be used” Column 58 Lines 15-19.”.compressed data is transmitted to the display clusters which are part of the whole display, the clusters then performing the function of decompressing the data which has been received and then displaying the data at pixels of the local cluster.” Column 52 Lines 14-21: “ he light system may include either of a coherent light source like a laser or a partially coherent light source like a LED. The temporal and spatial coherence of the partially coherent light source has to be sufficient to facilitate a good scene reconstruction”)  
wherein the hologram processing device comprises:
Kroll  teaches using depth map for calculating hologram but doesn’t expressly teach that generating depth map image data from input image data by using a deep learning engine for generating a depth map; and
Bleyer teaches, a depth map generator for generating depth map image data from input image data by using a deep learning engine for generating a depth map;  (“[0109] Returning to FIG. 6, method 600 then includes an act 625 of generating a depth map based on the phase image and any resulting de-aliasing intervals generated by the machine learning component.”   “[0089] The ML component may be any type of ML engine or component. For instance, the ML component (e.g., ML component 535 from FIG. 5) may include any type of machine learning algorithm or device, convolutional neural network(s), multilayer neural network(s), recursive neural network(s), deep neural network(s), decision tree model(s) (e.g., decision trees, random forests, and gradient boosted trees) linear regression model(s), logistic regression model(s), support vector machine(s) (“SVM”), artificial intelligence device(s), or any other type of intelligent computing system.”)
Kroll and Bleyer are analogous as they are from the field of  holographic image.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Kroll to have included depth map generator for generating depth map image data from input image data by using a deep learning engine for generating a depth map as taught by Bleyer.
The motivation is to reduce phase ambiguity in the input images in during generation of depth map.
Kroll as modified by Bleyer teaches, a hologram generator (Kroll, Column 47 Lines 1-6: “Today, central processing units (CPUs) and Digital Signal Processor (DSP)-units mainly use digital synchronous logic for computation. The FPGA hologram computation may also use this approach.”) configured to generate the hologram data on the basis of the depth map image data and the input image data by using a fast Fourier transform (FFT)-based computer-generated hologram (CGH) calculation algorithm or a second deep learning engine; (Column 52 Lines 35-43: “A computer generated video hologram CGH is a hologram that is calculated from a scene. The CGH may comprise complex-valued numbers representing the amplitude and phase of light waves that are needed to reconstruct the scene. The CGH may be calculated e.g. by coherent ray tracing, by simulating the interference between the scene and a reference wave, or by Fourier or Fresnel transform.”)  and
a transmitter configured to transmit the hologram data to the display terminal, (“0337)…..compressed data is transmitted to the display clusters which are part of the whole display, the clusters then performing the function of decompressing the data which has been received and then displaying the data at pixels of the local cluster.”) and
wherein the display terminal comprises:
a receiver ( integral part of display) configured to receive the hologram data;  (Column 58 Lines 15-19:…..compressed data is transmitted to the display clusters which are part of the whole display, the clusters then performing the function of decompressing the data which has been received and then displaying the data at pixels of the local cluster.”)
a spatial light modulator (SLM) configured to form a diffraction pattern on the basis of the received hologram data (Column 52 Lines 38-46: “The CGH is sampled if it is displayed on a SLM composed of individually addressable cells. This sampling leads to a periodic repetition of the diffraction pattern.”) and to modulate light incident on the formed diffraction pattern; ((33)….“A modulated wave field is generated from sufficiently coherent light by a spatial light modulator (SLM), which is controlled through hologram values.”) and
an optical module (coherent light source)  configured to irradiate coherent light onto the diffraction pattern so that the hologram image is reconstructed in a 3D space on the basis of light modulated by the spatial light modulator. (Column 52 Lines 14-21: “ The light system may include either of a coherent light source like a laser or a partially coherent light source like a LED. The temporal and spatial coherence of the partially coherent light source has to be sufficient to facilitate a good scene reconstruction”).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kroll as modified by Bleyer as applied to claim 1 and further ion view of Hong et al. (US patent publication: 20210232091, “Hong”)

Regarding claim 3, Kroll as modified by Bleyer teaches, wherein the generating of the hologram data comprises calculating the complex value hologram  ( Column 16 Lines 32-35: “In a further example of an implementation, a display is used to display holographic image data which has been computed based on real space data such as intensity map and depth map data” )but doesn’t teach so  
by using a deep learning engine for generating convolutional neural network-based hologram data.
However, Hong teaches,  generating the hologram data on the basis of the depth map image data and the input image data by using a second deep learning engine; (“[0044]…..The input data may comprise at least one of an original hologram of a 3D particle field (e.g., original hologram 400 (FIG. 4)), a depth map of the 3D particle field (e.g., depth map 402 (FIG. 4)), or a maximum phase projection of the 3D particle field (e.g., maximum phase projection 404 (FIG. 4)).” “[0082] Furthermore, in the example of FIG. 7, evaluation unit 220 of computing system 104 may apply U-net CNN 300 to the input data to generate output data (702).” )
Kroll as modified by Bleyer and Hong are analogous as they are from the field of hologram generation.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Kroll as modified by Bleyer to have included generating the hologram data on the basis of the depth map image data and the input image data by using a second deep learning engine as taught by Hong.
The motivation to include the modification is to achieve enhanced processing speed and yielded more accurate results (Hong [0036])

Regarding claim 4, Kroll as modified by Bleyer and Hong teaches, 
before the generating of the depth map image data, building a database storing, as learning data, color image data for training, depth map image data for training, and hologram data for training; (Hong’s training input is depth map. But the training depth map image data is not  generated one from the input image. Therefore the training process happens before generating of the depth map image data. Hong, “[0064] Training unit 218 may use sets of training input to train U-net CNN 300. As shown in the example of FIG. 4, a set of training input 401 may include or consist of three channels: an original hologram 400, the corresponding images of pixel depth projection (i.e., depth map 402), and a maximum phase projection 404.”) and 
training a deep learning engine for generating the hologram data, based on the learning data. (Hong,” [0047] Computing system 104 may use training data 112 to train U-net CNN 110. Training data 112 may include training data examples. Each training data example may include a set of input data and a corresponding set of output data. The input data of a training data example may include the types of input data discussed herein.” )

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kroll in view of Bleyer and Hong.

Regarding claim 8,  Kroll teaches,. A method of reconstructing the hologram image in a holographic display apparatus including 
a hologram processing device generating hologram data (Column 48 Lines 40-45:  “An external hologram calculation unit may consist of a couple of high end FPGAs or an application specific integrated circuit (ASIC) or a full custom integrated circuit (IC) with about 52 million transistors and a 500 MHz pipeline frequency.” ) and 
a display terminal reconstructing a hologram image in a three-dimensional (3D) space on the basis of the generated hologram data,  (Column 48 Lines 40-45:  “ ….To transfer the data to the display about 230 low voltage differential signalling (LVDS) pairs each transmitting at 1 Gbits per second can be used” Column 58 Lines 15-19: “compressed data is transmitted to the display clusters which are part of the whole display, the clusters then performing the function of decompressing the data which has been received and then displaying the data at pixels of the local cluster.” Column 52 Lines 14-21: “ The light system may include either of a coherent light source like a laser or a partially coherent light source like a LED. The temporal and spatial coherence of the partially coherent light source has to be sufficient to facilitate a good scene reconstruction”)  the method comprising:
Kroll  teaches using depth map for calculating hologram  as above but doesn’t expressly teach that the method comprises generating depth map image data from input image data by using a deep learning engine for generating a depth map; and
Bleyer teaches, generating depth map image data from input image data by using a deep learning engine for generating a depth map;  (“[0109] Returning to FIG. 6, method 600 then includes an act 625 of generating a depth map based on the phase image and any resulting de-aliasing intervals generated by the machine learning component.”   “[0089] The ML component may be any type of ML engine or component. For instance, the ML component (e.g., ML component 535 from FIG. 5) may include any type of machine learning algorithm or device, convolutional neural network(s), multilayer neural network(s), recursive neural network(s), deep neural network(s), decision tree model(s) (e.g., decision trees, random forests, and gradient boosted trees) linear regression model(s), logistic regression model(s), support vector machine(s) (“SVM”), artificial intelligence device(s), or any other type of intelligent computing system.”)
Kroll and Bleyer are analogous as they are from the field of  holographic image.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Kroll to have included generating depth map image data from input image data by using a deep learning engine for generating a depth map as taught by Bleyer.
The motivation is to reduce phase ambiguity in the input images in during generation of depth map.
Kroll as modified by Bleyer doesn’t expressly teach, generating the hologram data on the basis of the depth map image data and the input image data by using a second deep learning engine;
Hong teaches, generating the hologram data on the basis of the depth map image data and the input image data by using a second deep learning engine; (“[0080]…..he input data may comprise at least one of an original hologram of a 3D particle field (e.g., original hologram 400 (FIG. 4)), a depth map of the 3D particle field (e.g., depth map 402 (FIG. 4)), or a maximum phase projection of the 3D particle field (e.g., maximum phase projection 404 (FIG. 4)).” “[0082] Furthermore, in the example of FIG. 7, evaluation unit 220 of computing system 104 may apply U-net CNN 300 to the input data to generate output data (702).” )
Kroll as modified by Bleyer and Hong are analogous as they are from the field of holographic display.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Kroll as modified by Bleyer to have included generating the hologram data on the basis of the depth map image data and the input image data by using a second deep learning engine as taught by Hong.
The motivation to include the modification is to process high-density particle field holograms with significant speed improvements over certain existing techniques.
Kroll as modified by Bleyer and Hong teaches, reconstructing the hologram image in a three-dimensional (3D) space on the basis of the hologram data,  (Kroll Column 48 Lines 40-45:  “ ….To transfer the data to the display about 230 low voltage differential signalling (LVDS) pairs each transmitting at 1 Gbits per second can be used” Column 58 Lines 15-19: “compressed data is transmitted to the display clusters which are part of the whole display, the clusters then performing the function of decompressing the data which has been received and then displaying the data at pixels of the local cluster.” Column 52 Lines 14-21: “ The light system may include either of a coherent light source like a laser or a partially coherent light source like a LED. The temporal and spatial coherence of the partially coherent light source has to be sufficient to facilitate a good scene reconstruction”).
  
Regarding claim 9, Kroll as modified by Bleyer and Hong teaches, wherein each of the first and second deep learning engines is a convolutional neural network-based artificial neural network. (Bleyer teaches, generating depth map image data from input image data by using a deep learning engine for generating a depth map;  (“[0109] Returning to FIG. 6, method 600 then includes an act 625 of generating a depth map based on the phase image and any resulting de-aliasing intervals generated by the machine learning component.”   “[0089] The ML component may be any type of ML engine or component. For instance, the ML component (e.g., ML component 535 from FIG. 5) may include any type of machine learning algorithm or device, convolutional neural network(s), multilayer neural network(s), recursive neural network(s), deep neural network(s), decision tree model(s) (e.g., decision trees, random forests, and gradient boosted trees) linear regression model(s), logistic regression model(s), support vector machine(s) (“SVM”), artificial intelligence device(s), or any other type of intelligent computing system.”) The second deep learning engine is a CNN which is taught by Hong. See Hong, “[0082] Furthermore, in the example of FIG. 7, evaluation unit 220 of computing system 104 may apply U-net CNN 300 to the input data to generate output data (702).” )

Regarding claim 10,  Kroll as modified by Bleyer and Hong teaches, before the generating of the depth map image data, training the first deep learning engine by using learning data including input image data for training and depth map image data for training; (Bleyer, “[0092] To train the network, the embodiments use a large amount of ground truth data, such as training data 1005. To compile training data 1005, it is possible to record three phase images using different modulation frequencies/periods using the robust technique described in connection with FIG. 4. Then, a conventional ToF de-aliasing algorithm can be used to generate de-aliasing interval images. The network is then trained using one of the three phase images and the derived “ground truth” de-aliasing interval image via supervised learning.” Fig.4 generates the training data where depth camera generates depth data from phase images. So training data includes depth data and input images for training. )
training the second deep learning engine by using learning data including the input image data for training, the depth map image data for training, and hologram data for training; (Hong, “[0064] Training unit 218 may use sets of training input to train U-net CNN 300. As shown in the example of FIG. 4, a set of training input 401 may include or consist of three channels: an original hologram 400, the corresponding images of pixel depth projection (i.e., depth map 402), and a maximum phase projection 404.”)
integrating the trained first deep learning engine and the trained second deep learning engine in an end-to-end structure. (Bleyer in integrated to include first depth learning model to generate depth image and Hong teaches the second deep learning system to generate hologram from the depth image. Therefore the first deep learning system is integrated with the second deep learning engine is an end-end structure.).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kroll as modified by Bleyer as applied to claim 13 and further in view of Hong.
Regarding claim 14, Kroll as modified by Bleyer, wherein the first deep learning engine as shown in claim 13 but doesn’t expressly teach about second deep learning engine.
Hong teaches, a second learning engine to generate a hologram. ( Hong teaches, a CNN for generating Hologram data from input image  and depth map. Hong, “The input data may comprise at least one of an original hologram of a 3D particle field (e.g., original hologram 400 (FIG. 4)), a depth map of the 3D particle field (e.g., depth map 402 (FIG. 4)), or a maximum phase projection of the 3D particle field (e.g., maximum phase projection 404 (FIG. 4)).” “[0082] Furthermore, in the example of FIG. 7, evaluation unit 220 of computing system 104 may apply U-net CNN 300 to the input data to generate output data (702).” )
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Kroll as modified by Bleyer to have included the second deep learning engine to generate hologram data based on the depth image as taught by Hong.
The motivation to include the modification is to process high-density particle field holograms with significant speed improvements over certain existing techniques.
Kroll as modified by Bleyer and Hong teaches, the first and the second deep learning engine are integrated in an end-to-end structure. (Bleyer is integrated to include first depth learning model to generate depth image and Hong teaches the second deep learning system to generate hologram from the depth image. Therefore the first deep learning system is integrated with the second deep learning engine is an end-end structure.)

Regarding claim 15,  Kroll as modified by Bleyer  teaches, wherein the first deep learning engine  is based on a convolutional neural network (CNN). (“Bleyer teaches, generating depth map image data from input image data by using a deep learning engine for generating a depth map;  (“[0109] Returning to FIG. 6, method 600 then includes an act 625 of generating a depth map based on the phase image and any resulting de-aliasing intervals generated by the machine learning component.”   “[0089] The ML component may be any type of ML engine or component. For instance, the ML component (e.g., ML component 535 from FIG. 5) may include any type of machine learning algorithm or device, convolutional neural network(s), multilayer neural network(s), recursive neural network(s), deep neural network(s), decision tree model(s) (e.g., decision trees, random forests, and gradient boosted trees) linear regression model(s), logistic regression model(s), support vector machine(s) (“SVM”), artificial intelligence device(s), or any other type of intelligent computing system.”)  but doesn’t  teach that  the second deep learning engine is based on a convolutional neural network (CNN).
Hong teaches, a second learning engine is based on a convolutional neural network (CNN). ( Hong teaches, a CNN for generating Hologram data from input image  and depth map. Hong, “The input data may comprise at least one of an original hologram of a 3D particle field (e.g., original hologram 400 (FIG. 4)), a depth map of the 3D particle field (e.g., depth map 402 (FIG. 4)), or a maximum phase projection of the 3D particle field (e.g., maximum phase projection 404 (FIG. 4)).” “[0082] Furthermore, in the example of FIG. 7, evaluation unit 220 of computing system 104 may apply U-net CNN 300 to the input data to generate output data (702).” )
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Kroll as modified by Bleyer to have included the second deep learning engine to be based on a convolutional neural network (CNN). as taught by Hong.
The motivation to include the modification is to process high-density particle field holograms with significant speed improvements over certain existing techniques.

Claim 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kroll as modified by Bleyer and further in view of Sharma et al. ("DenseNet with pre-activated deconvolution for estimating depth map from single image." Proceeding of the 2017 British Machine Vision Conference, London, UK: BMVA. 2017., “Sharma”).

Regarding claim 16,  Kroll as modified by Bleyer  doesn’t expressly teach, wherein the first deep learning engine is implemented as a DenseDepth model of a densely connected convolutional networks (DenseNet) type.

Sharma teaches he first deep learning engine is implemented as a DenseDepth model of a densely connected convolutional networks (DenseNet) type ( Page 2:     To facilitate maximum information flow along the deep network, the DenseNet [8] architecture connects the output of each intermediate layer to all its subsequent layers and so on.”)
Kroll as modified by Bleyer and Sharma are analogous as they are from the field of generating a depth map.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Kroll as modified by Bleyer to have the first deep learning engine is implemented as a DenseDepth model of a densely connected convolutional networks (DenseNet) type as taught by Sharma.
The motivation to include the modification  is to facilitate maximum information flow along the deep network.

Regarding claim 17, Kroll as modified by Bleyer  doesn’t expressly teach,  wherein the first deep learning engine is implemented to operate in a multi-graphics processing unit (GPU) environment by using a data parallel model conversion function which is supported in a Pytorch library. 
However, Sharma teaches, a deep learning engine is implemented to operate in a multi-graphics processing unit (GPU) environment by using a data parallel model conversion function which is supported in a Pytorch library. ( Sharma , Page 6, “4 Experimental Results This section provides a detailed analysis of the experiments carried out for the proposed architecture. Our model is implemented using PyTorch1 and trained on a system having dual Quadro K2200 GPU with 8GB memory.”)
Kroll as modified by Bleyer and Sharma are analogous as they are from the field of generating a depth map.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Kroll as modified by Bleyer to have the he first deep learning engine implemented to operate in a multi-graphics processing unit (GPU) environment by using a data parallel model conversion function which is supported in a Pytorch library as taught by Sharma.
The motivation to include the modification is that Pytorch library is open source and easy to debug with python language.

Allowable Subject Matter
Claims 7, 11-12  and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 7 is objected because the combination of available prior art fails to express the limitation, “wherein the generating of the depth map image data comprises:
extracting and down-sampling a feature of the input image data; and performing a concatenation operation on the extracted feature and performing up-sampling on the feature with reference to a size of the input image data to generate the depth map image data.”

Claim 11 is objected to be allowable because Tsang ( US patent 9588490, “Tsang”) teaches, recognizing a gesture of a user to obtain gesture information about the user; generating a shape change command which issues a command to change a shape of the reconstructed hologram image, based on the gesture information; ( Column 11 Lines 58-68: “As another example, as part of the analysis, the HPC 112 also can determine, identify, or infer a facial expression, a gesture (e.g., hand or finger gesture), eye response, etc., of the user in response to perceiving the holographic images 106, and can determine an adjustment(s) that can be made to one or more parameters of the optical setting to be applied to the holograms to modify the holograms (and corresponding holographic images 106), based at least in part on the analysis results relating to the facial expression, gesture, eye response, etc., of the user, to facilitate improving the viewing pleasure of the user.”) Tsang in the above paragraph, also  modifies the hologram data for command from gesture and reconstructs the reconstructed hologram image. 
However the combination of available prior arts fails to expressly teach, selecting hologram data corresponding to the shape change command from among pieces of hologram data which are generated in the generating of the hologram data; and
updating hologram data, corresponding to a currently reconstructed hologram image, to the selected hologram data, wherein the reconstructing of the hologram image comprises reconstructing a hologram image having a shape which differs from a shape of the reconstructed hologram image, based on the updated hologram data.


Claim 12 is objected to be allowable because Jadallah et al. ( US patent Publication:  20200273253) teaches, recognizing a voice of a user to obtain voice recognition information about the user; generating a shape change command which issues a command to change a shape of the reconstructed hologram image, based on the voice recognition information; (Claim 4 “4. The apparatus of claim 1, wherein enabling the author to edit at least one visual element of the first three-dimensional hologram includes enabling the author to edit at least one visual element of the first three-dimensional hologram via at least one of gaze, gesture, or voice command.”) This paragraph also teaches updating hologram data for the voice command and modify the holographic image.
However the combination doesn’t teach, selecting hologram data corresponding to the shape change command from among pieces of hologram data which are generated in the generating of the hologram data; and updating hologram data, corresponding to a currently reconstructed hologram image, to the selected hologram data, wherein the reconstructing of the hologram image comprises reconstructing a hologram image having a shape which differs from a shape of the reconstructed hologram image, based on the updated hologram data.

Claim 18 is objected to be allowable because, Tsang ( US patent 9588490, “Tsang”) teaches, a human interaction device configured to provide an interaction function between the display terminal and a user wherein the human interaction device comprises: a user recognition sensor configured to recognize a gesture or a voice of the user to obtain gesture information or voice recognition information about the user; (Column 11 Lines 58-68: “As another example, as part of the analysis, the HPC 112 also can determine, identify, or infer a facial expression, a gesture (e.g., hand or finger gesture), eye response, etc., of the user in response to perceiving the holographic images 106, and can determine an adjustment(s) that can be made to one or more parameters of the optical setting to be applied to the holograms to modify the holograms (and corresponding holographic images 106), based at least in part on the analysis results relating to the facial expression, gesture, eye response, etc., of the user, to facilitate improving the viewing pleasure of the user.”), 
However the combination of prior art fails to expressly teach, a feedback command generator configured to a feedback command for issuing a command to change a shape of the reconstructed hologram image, based on the gesture information or the voice recognition information, the hologram processing device further comprises a feedback processing unit configured to select hologram data corresponding to the feedback command from among pieces of hologram data generated by the hologram generator and to update hologram data, corresponding to a currently reconstructed hologram image, to the selected hologram data, and the spatial light modulator included in the display terminal forms a diffraction pattern on the basis of the updated hologram data and modulates light incident on the formed diffraction pattern.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nam et al. ( US patent Publication: 20140211286, “Nam”) teaches limitation of claim 5, wherein the generating of the hologram data comprises calculating the complex value hologram by using a fast Fourier transform (FFT)-based computer-generated hologram (CGH) equation.  (“[0010] Another object of the present invention is to provide an apparatus and a method for generating a digital hologram based on depth map information, which reduce errors and improve quality in reproducing 3D stereoscopic information in a CGH generating method of the digital hologram by processing 3D depth information for each depth-level which is required to implement 2D fast Fourier transform (hereinafter, referred to as FFT) of Fresnel diffraction capable of effectively improving a generation speed of the digital hologram.”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454. The examiner can normally be reached 8 am-4 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAPTARSHI MAZUMDER/Primary Examiner, Art Unit 2612